Citation Nr: 1200440	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-33 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1961 to April 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  At the Veteran's request, he was scheduled for a Travel Board hearing in July 2010; he failed to report.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veteran's representative has invited the Board's attention to the fact that the Veteran underwent a VA audiological evaluation in April 2010 (a report of which is associated with his claims file), and that this evidence was not considered by the RO.  Where the RO has not provided a supplemental statement of the case (SSOC) after the receipt of new evidence in a pending appeal, the Board is compelled to remand in order to ensure due process to the veteran.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2010).  The representative also argues, in essence, that this matter warrants referral for extraschedular consideration under 38 C.F.R. § 3.321 because the April 2010 examiner opined that the Veteran's bilateral hearing loss has "significant effects" on his occupation.  

Accordingly, the case is REMANDED for the following action:

The RO should review the April 2010 VA audiological evaluation report that has been added to the record since the January 2009 SSOC, arrange for any further development suggested, and then re-adjudicate the claim for increase (to specifically include consideration of the representative's argument seeking referral for extraschedular consideration under 38 C.F.R. § 3.321).  If the benefit sought is not granted to the Veteran's satisfaction, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

